                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     *,25*,2 (1($ RQ EHKDOI RI KLPVHOI DQG DOO                  FY+6*
                                                        &DVH1RBBBBBBBBBBBBBBB
    RWKHUV VLPLODUO\ VLWXDWHG
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE
    0(5&('(6%(1= 86$ //&                            (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, 0LWFKHOO 0 %UHLW                     , an active member in good standing of the bar of
     1HZ <RUN                     , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 3ODLQWLII *LRUJLR (QHD                    in the
                                                                -RVKXD+ +DIIQHU
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       0DGLVRQ $YHQXH WK )ORRU                        6RXWK )LJXHURD 6WUHHW 6XLWH 
    1HZ <RUN 1<                                   /RV $QJHOHV &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    PEUHLW#VLPPRQVILUPFRP                              MKK#KDIIQHUODZ\HUVFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is: 1< .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               0LWFKHOO 0 %UHLW
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 0LWFKHOO 0 %UHLW                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the
                                                              he party.

   Dated: 7/11/2019
                                                           UNITED
                                                            NITED STA
                                                                  STATES
                                                                    ATES DISTRICT/MAGISTRAT
                                                                         DISTRICT/MAGISTRATE
                                                                                          TE JJU
                                                                                              JUDGE
                                                                                               UDG

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
